Case 5:20-cr-00003-JPB-JPM Document 48 Filed 01/21/21 Page 1 of 2 PageID #: 149




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                        CRIM. ACTION NO. 5:20-CR-3
                                                         Judge Bailey

 GORDON LLOYD SWARTZ, IV,

                       Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On this day, the above-styled matter came before this Court for consideration of the

 Report and Recommendation of United States Magistrate Judge James P. Mazzone

 [Doc. 46]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

 Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

 Magistrate Judge Mazzone filed his R&R on December 11, 2020, wherein he recommends

 that Defendant’s Motion for Suppression of Evidence [Doc. 30] be denied.

        Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

 review of those portions of the magistrate judge’s findings to which objection is made.

 However, the Court is not required to review, under a de novo or any other standard, the

 factual or legal conclusions of the magistrate judge as to those portions of the findings or

 recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

 150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

 review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

 Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,


                                              1
Case 5:20-cr-00003-JPB-JPM Document 48 Filed 01/21/21 Page 2 of 2 PageID #: 150




 94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

 fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).

 Accordingly, objections were due by December 28, 2020. To date, no objections have

 been filed. Accordingly, this Court will review the R&R for clear error.

        Upon careful review of the above, it is the opinion of this Court that the Report and

 Recommendation [Doc. 46] should be, and is, hereby ORDERED ADOPTED for the

 reasons more fully stated in the magistrate judge’s report. Accordingly, Defendant’s Motion

 for Suppression of Evidence [Doc. 30] is hereby DENIED.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to any counsel of record herein.

        DATED: January 21, 2021.




                                               2
